PER CURIAM:
Darryl Allmond appeals the district court’s orders denying relief on his 42 U.S.C. § 1983 (2000) complaint and denying his motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. *393See Allmond v. Section 8 Dep’t of Housing, No. CA-03-894 (E.D. Va. filed Sept. 25, 2003 & entered Sept. 30, 2003; Oet. 8, 2003). We also find that the district court properly denied Allmond’s motion for substitution and decided the case without oral argument. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED